 UNITED ELECTRICAL, RADIO AND MACHINE WORKERS, ETC. 391UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, LOCAL1412andTHOMAS WOODUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,LOCAL 1412, 'SANDRA M.WAITE,WILLIAM B. STEVENSON ANDWILLIAM ELCONINandGARDNER ELECTRIC MANUFACTURING COM-PANY.Cases Nos. 20-CB-164 and 20-CB-165. July 03, 1951Decision and OrderOn March 21, 1951, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copy'of the Intermediate Report attached hereto.Thereafter, the Re-spondents filed exceptions to the Intermediate Report, and a brief insupport. thereof.The Employer, a charging party, filed a brief insupport of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and hereby:adopts the findings, conclusions, and recommendations of the TrialExaminer, with the following' additions and modifications :1.duction in seniority of Thomas Wood, Jess Perry, and Carl Sullivanbecause of their loss of membership in good standing in the Respond-ent Union-thus attempting to cause the Employer to discriminateagainst such employees in violation of Section 8 (a) (3) of the Act-the Respondent violated Section 8 (b) (2) of the Act..We agree.The Respondent Union had not secured a certification pursuant toSection 9 (e) of the Act.Accordingly, an attempt to cause the Em-ployer.so to discriminate, implemented as it was by a strike, violatedSection 8 (b) (2) of the Act.'2.We also agree with the Trial Examiner that, in striking for thepurpose of attempting unlawfully to cause the Employer to discrimi-nate against employees, the Respondents restrained and coerced em-1 SeeInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen h Helpers ofAmerica, et at. (Frank Boston),94 NLRB 1494,and cases cited therein.95 NLRB No. 47. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the exercise of the rights guaranteed by Section 7 in viola-tion of Section 8 (b) (1) (A) of the Act.2The RemedyHaving found that the Respondents engaged in unfair labor prac-tices,we shall order them to cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of theAct.However, for the reasons stated in theColonialHardwoodcase,3we shall not adopt the recommendation of the Trial Examinerand order the Respondents to make whole Thomas Wood, Jess Perry,.and Carl Sullivan for the amounts they would have earned but forthe strike during the period from October 30 to November 8, 1950.OrderUpon the entire record in the case,- and pursuant to ;Section.10 (c)^of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, United Electrical, Radioand Machine Workers of America, Local 1412, its officers, agents,.'representatives, successors, and assigns, and the Respondents SandraM. Waite, William B. Stevenson, and William Elconin and each ofthem shall :1.Cease and desist from :(a)By any strike, slowdown, work stoppage, or threat thereof, or-in any other manner causing or attempting to cause Gardner ElectricManufacturing Company, its officers, agents, successors, or assigns to,discriminate against Thomas Wood, Jess Perry, or Carl Sullivan,.or any other employee, in violation of Section 8 (a) (3) of the Act, byreducing or taking away from Thomas::Wood,--Jess Perry; or CarlSullivan, or any other employee, his seniority rights or in any othermanner causing or attempting to cause Gardner Electric Manufac-turing Company, its officers, agents, successors, or assigns to discrimi-nate against Thomas Wood, Jess Perry, or Carl Sullivan, or anyother employee, in regard to his hire or tenure of employment or anyterm or condition of employment.2 SeePinkerton's National Detective Agency, Inc.,90 NLRB 205, and cases cited therein.United Furniture Workers of America, CIO,et al.(Colonial Hardwood Flooring Com-pany,Inc.),84 NLRB 563, affirmed by the Board inUnited Mine Workers of America,.District 2(West Kentucky Coal Company,etal.), 92 NLRB 916.Member Reynoldswould adopt the Trial Examiner's recommended "make whole" orderfor the reasons stated in his dissent in WestKentucky Coal Company, supra.However,now deeming himself bound by the majority decision in that case and in theColonialHardwoodcase,supra,he agrees that theTrial Examiner's recommended"make whole"remedial order should not be adopted. UNITED ELECTRICAL, RADIO AND MACHINE WORKERS, ETC.- 393(b)Restraining or coercing Thomas Wood, Jess Perry, or CarlSullivan, or any other employee, of Gardner Electric ManufacturingCompany, its successors or assigns, in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, tobargain.collectively through, representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection; or, in the right torefrain from any or all of such activities as guaranteed in Section 7of the National Labor Relations Act, as amended, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as au-thorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the business offices and meeting hall of. the Respoiadeft-United Electrical, Radio and Machine Workers of America, Local1412, copies of the notice attached hereto and marked "AppendixA,` which will be supplied by the Regional Director for the Twen-tieth Region and which, after having been duly signed by an officialrepresentative of the Respondent, United Electrical, Radio andMachine Workers of America, Local 1412, and by the Respondents,Sandra M. Waite, William B. Stevenson, and William Elconin, shallbe posted by them immediately upon receipt thereof and maintainedfor a period of sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)'Mail to the Regional Director for the Twentieth Regioit,-sir`flicient copies of the foregoing notice (the number to be determined bythe Regional Director), for posting, the Employer willing, on bulletinboards or other customary places for posting notices at its plant andmaintaining thereon for a period of sixty (60) consecutive days there-after.Copies of said notice, to be furnished to the Respondents bythe Regional Director, shall, after having been duly signed by theRespondents, be forthwith returned to the Regional Director for suchposting.(c)Notify the Regional Director for the Twentieth Region (SanFrancisco, California), in writing within ten (10) days from the date41n the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decreeof the United States Court of Appeals Enforcing." :394of this Order what steps the Respondents have taken to complyherewith.Appendix ANOTICE TO ALL MEMBERS OF UNITED ELECTRICAL, RADIO AND MACHINEWORKERS OF AMERICA, LOCAL 1412, AND TO ALL EMPLOYEES OFGARDNER ELECTRIC MANUFACTURING COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT by any strike; slowdown, work stoppage, or threatof strike, slowdown, or work stoppage, or in any other manner,cause or attempt to cause GARDNER ELECTRIC MANUFACTURINGCOMPANY, its officers, agents, successors, or assigns to discriminateagainst Thomas Wood, Jess Perry, or Carl Sullivan, or any otheremployee in violation of Section 8 (a) (3) of the. Act by reducingor taking away from Thomas Wood, Jess Perry, or Carl Sullivan,or any other employee, his seniority rights or in any other mannerwhatsoever cause or attempt to cause GARDNER ELECTRIC MANU-FACTURING COMPANY, its officers, agents, successors, or assigns, todiscriminate against Thomas Wood, Jess Perry, or Carl Sullivan,or any other employee in regard to their hire or tenure of employ-ment or of any term or condition of employment.WE WILL NOT restrain or coerce Thomas Wood, Jess Perry, orCarl Sullivan, or any other employee of GARDNER ELECTRIC MAN-UFACTURING COMPANY, its successors or assigns, in the exercise oftheir right to self-organization, to, form, join, or assist labororganizations, to bargain collectively through representatives oftheir own choosing and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or in their right to refrain from any or all such activitiesas guaranteed in Section 7 of the National Labor Relations Actas amended, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) (3)of the Act.UNITED ELECTRICAL, RADIO AND MACHINEWORKERS OF AMERICA, LOCAL 1412,By ---------------------------------------(Representative)(Title)SANDRA M. WAITE.WILLIAM B. STEVENSON.WILLIAM ELCONIN.Dated-------------------- UNITED ELECTRICAL, RADIO AND MACHINE WORKERS- ETC. '395This-notice must remain posted for 60" days from the'date'heredf,'a nd must not be altered, defaced, or covered by any other material.Intermediate Report'and Recommended OrderSTATEMENTOF THE CASEUpon amended charges duly filed by Thomas Wood, an individual, and byGardner Electric Manufacturing Company, hereinafter called the Employer,on November 24 and November 22, 1950, against United Electrical, Radio and"Machine Workers of America, Local 1412, hereinafter called the Union, and, inthe charge filed by the Employer, also against Sandra M. Waite, William B.Stevenson, and William Elconin, the General Counsel for the National LaborRelations Board, hereinafter called the General Counsel and the Board, respec-tively, by the Regional Director for the Twentieth Region (San Francisco,California), issued his consolidated complaint dated February 20, 1951, allegingthat the Union had violated Section 8 (b) (1)' (A)and 8(b) (2) of the LaborManagement Relations Act, 1947, 61 Stat. 136, hereinafter called the Act,affecting commerce within the meaning of Section 2 (6) and (7) of the Act.Copies of the consolidated complaint, amended charges, and notice of hearingwere duly served upon the respective Respondents.With respect to the unfair labor practices, the complaint alleged in substancethat on about September 29, 1950, and at various times thereafter, the Re-spondents attempted to cause the Employer to discriminate against ThomasWood, Jess Perry, and Carl Sullivan because they were not members in goodstanding of the Union for reasons other than failure to tender periodic dues;that on October 30 the Respondents threatened to cause and did cause a workstoppage at the Employer's plant in support of its demand that the Employerdeprive said Wood, Perry, and Sullivan of their seniority because they wereno longer members in good standing of the Union for reasons other than thefailure to tender their periodic dues and that said work stoppage continueduntilNovember 8, 1950; and that by such threat and strike theRespondentsprevented saidWood, Perry, and Sullivan from working for the said Em-ployer, although they were ready, willing, and able to work and that thiscaused them a loss of earnings.No answer was filed.Pursuant to notice, a hearing was held at San Francisco, California, onMarch 5, 1951, before me as the duly designated Trial Examiner.The GeneralCounsel, the Employer, and theRespondents were represented by counsel:Atthe outset of the hearing, counsel for the Respondents stated that they did notintend to file an answer and that they did not intend to participate activelyin the hearing.Asked if the Respondents then intended to confess the com-plaint, counsel for the Respondents stated : "We are not contesting and at thesame time we are not expressly conceding any element of the charge or thecomplaint."When asked if the Respondents understood that the effect oftheir failing to file an answer or put in any defense might result in a defaultorder, counsel for the Respondents stated that it was understood, that theBoard and its agents had that power if it saw fit. The General Counsel ad-duced some evidence substantiating the statements in the complaint. In accord-ance with their announced intention, the Respondents did not participate fur-ther in the hearing. Counsel for the General Counsel moved to default theRespondents on the basis of the undenied complaint and,the evidence adduced.I granted the motion and made certain findings of fact, conclusions of law,and a recommended order upon the record.Because counsel for the Respondents 396DECISIONSOF NATIONALLABOR RELATIONS BOARDstated that they did not intend to participate further and because none of theother parties requested time in which to file briefs, no time was fixed for thefiling thereof, and none has been offered or received.This Intermediate Reportand Recommended Order supersedes that stated on the record.Upon the entire record in the case and from my observation of the witnesses,Imale the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer, Gardner Electric Manufacturing Company, is a Californiacorporation with its principal office located in Emeryville, California, where itis engaged in the business of manufacturing and distributing electrical trans-formers.In the operation of its business, the Employer, during the fiscal yearending July 1, 1950, made purchases of steel, copper, magnet wire, and othermaterialsvalued in excess of $500,000, of which amount approximately 66percent was shipped to the Employer from points outside the State of California,and during the same period the Employer made sales of its products in excessof $1,000,000, of which amount approximately 14 percent was shipped by it topoints outside theState of California.II.THE. ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, Local 1412, is alabor organization admitting to membership employees of the EmployerIII.THE UNFAIR LABOR PRACTICESThe Union and Employer entered into an agreement with respect to the em-ployees of the latter on September 8, 1950.This contract contained the followingprovisions:Article IUNION RECOGNITIONAND MEMBERSHIPSection 2. Only members in good standing of the Union shall be employedby the Company . . ..Section 3. The Company, for the employees, shall deduct from the firstpay4check of each month the union dues, initiations, fines, and assessmentsand promptly remit same to the Union office.Sections 2 and 3 of the Agreement dated August 1, 1945, and quoted above,became inoperative by operation of law on July 31, 1948, the expiration dateof that contract. It is agreed that they shall be reinstated as above writtenif during the life of this Agreement that should become legally permissibleby either (1) any ruling or decision of the National Labor Relations Boardor lower Court if the parties agree that such ruling or decision has sucheffect; or (2) by the United States Supreme Court; or (3) by the Congressof the United States.Check-off. Pending such changes in the legality of Section 3, the Com-pany shall deduct .union dues and initiation fees upon presentation of signedauthorizations .. . UNITED ELECTRICAL, RADIO 'AND MACHINE WORKERS, ETC. 397Article IISENIourrysss*sssSection.,5.Seniority shall be lost only :t#t#is(C):When an ;employee- fails, to,keep himself in. good standing',in theUnion.At no timewas a union-shop election held in accordance with the provisions ofthe Act.On September 22, 1950, the Union expelled employees Thomas Wood,Jess Perry, and Carl Sullivan from membershipfor reasonsother thannonpay-ment of periodic dues or initiation fees.On September 29, 1950, the Union,over the signature of the Respondent Stevenson,as president,wrote a letter tothe Employer notifying it of the expulsion and directing the Employer to discon-tinue to check off union dues for Wood, Perry, and Sullivan.The Employer replied on October 10 that it had the written authorization cardssignedby the said three employees and that the authorization cards stated :"Revocation shall be effective only if I give you and Local 1412 . . . writtennotice by individual registered mail. . . ." The Employer then stated that, sincerequest and that it was remitting the dues for the said three persons along withthe others in the usual checkoff list.On October 10 the Employer wrote to the.shop committee of the Union :-With reference to our meeting of Monday afternoon, the company wishesto advise the Union that we have not laid off Thomas Wood, Carl Sullivan,or. Jess Perry, that they are still on the payroll and employed, therefore novacancies exist.These employees have plant seniority and since plant seniorityhas neverbeenused to replace existing employees on their jobs, we will notpost theseparticular jobs as existing openings.On October 20, the Union,againover the signature of the Respondent Steven-son, as president, wrote to the Employer saying that the latter might disregard itsletter of September 29, 1950; that Wood, Sullivan, and Perry were nolonger ingood standing with the Union ; and that in accordance with article 11, section 5(C) (apparently of the contract) the Union demanded that the seniority ofthe said employees, be declared lost and that the effective seniority date for thesaidemployees should henceforth be September',=,' 1950.The Employer replied to this letter on October 23, refusing to comply with therequest on the ground that it would contitute a discrimination against the threeemployees.The result of a loss of seniority would havebeen lossof employment.On October 30, 1950, the Respondents, and each of them, threatened to cause.and did cause a work stoppage at the Employer's plant in supportof its demandthat the Employer deprive said three employees of their seniority.' ThomasWood individually was prevented from working when the Respondent Stevenson,.together with Gordon Apegaile, a steward of the Union, and Louis Pastrone, amember of the Union, told Wood he could not work and pulled the main switch.on his machine.The strike lasted until half an hour after starting time onNovember 8, 1950, at which time the plant, which had not operated since thea This finding Is based on the undenied allegation In the complaint. 398DECISIONS- OF NATIONAL. LA'BOR' RELATIONS-BOARDcommencement of the strike, resumed work, and the three employees whose-senioritywas attempted to be affected by the strike returned to work. Thestrike prevented all three employees from working, although they were ready,..willing, and able to work?From the foregoing, it is apparent that the Respondents had no legal rightto cause any employee of the Employer to lose either his seniority or job, whetherfor .nonpayment of union dues or otherwise.The provision in the contract forthe discriminatory deprivation of seniority. is in conflict with. the provisions.of the Act and is void. By attempting to cause a loss of employee seniority onOctober 20 and thereafter and by backing up their demands witha strike, the-Respondents restrained and coerced the said employees in the exercise of the.rights guaranteed in Section 7 of the Act, in violation of Section 8 (b) (1) (A),and attempted to cause the Employer, in violation of Section 8 (a) (3), to dis-. criminate against said employees and attempted to cause the Employer to dis-criminate against said employees whose membership in the Union was terminated..on a groundother than their failure to tender their periodic dues and initiationmembership, in:violation of Section 8 (b) (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in Section III, above, occurringin connection with the operations of the Employer, described in Section I, above,.have a close, intimate, and substantial relation to trade, traffic, and commerce-among the several States, and tend to lead to and have led to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondents have engaged in and are engaging.in certain unfair labor practices, it will be recommended that they cease anddesist therefrom and take certain affirmative action which I find will effectuate-the policies of the Act.Since it has l,t en found that the Respondents deprived Thomas Wood, JessPerry, and Carl Sullivan of the opportunity to work in accordance with theirchoice, and prevented them from working between October 30 and November 8—1950, it will be recommended that the Respondents make the said Wood, Perry,and Sullivan whole for any loss of pay they may have suffered because of theRespondents' unlawful conduct.CONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers of America, Local 1412..is a labor organization within the meaning of Section 2 (5) of the Act. .2.Gardner Electric Manufacturing Company is engaged in commerce within,the meaning of Section 2 (6) and (7) of the Act.3.By attempting to cause the Gardner Electric Manufacturing Company todiscriminate in regard to the hire and tenure of employment of Thomas Wood,Jess Perry, and Carl Sullivan, in violation of Section 8 (a) (3) of the Act, andattempting to cause the Employer to discriminate against said employees whose.membership in the Union was terminated on a ground other than their. failureto tender the periodic dues and the initiation fees required as a condition ofacquiring or retaining rnernbership, the Respondents engaged in and are engagingin unfair labor practices within the meaning of Section 8 (b) (2) of the Act.2 This finding is based in part on the undenied allegation in the complaint- ..GREENBAY. DROP FORGE CO..4..,By attempting to deprive Thomas Wood, Jess Perry, and Carl Sullivan of-their seniority and by preventing them from working for the period between-October.30 and November 8, 1950, the Respondents did restrain and coerce andare restraining and coercing said employees in the exercise of the rights guar-anteed them in Section 7 of the Act,and thereby the Respondents are engagingin unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]GREEN BAY DROP FORGE Co.andWALTER LASECKILOCAL #186, OF FARM EQUIPMENT AND UNITED ELECTRICAL RADIO,AND MACHINE WORKERS OF AMERICAandWALTER LASECKI.CasesNos. 13-CA-545 and 13-CB-96. July 23, 1951Decisionand OrderOn April 13, 1951, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief. The Respondent Unionfiled a reply brief.'The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withour decision.We find, contrary to the Trial Examiner, that Lasecki's discharge for.failing to maintain his membership in good standing in the Respond-ent Union pursuant to the Respondent's union-shop contract was viola-tive of the Act.Section 8 (a) (3) of the Act authorizes, under speci-fied circumstances, the execution of collective bargaining agreementswhich "require as a condition of employment membership therein on orafter the thirtieth day following the beginning of such employment or1As the record,exceptions,and briefs adequately present the issues and positions of theparties, the Respondent Union's request for oral argument is denied.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock,and Styles].95 NLRB No. 58.